tcmemo_2013_72 united_states tax_court rafael castillo petitioner v commissioner of internal revenue respondent docket no filed date cyril leonard lawrence for petitioner tyler n orlowski for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency and a dollar_figure sec_6662 penalty with respect to petitioner’s federal_income_tax 1cyril leonard lawrence represented petitioner at the trial of this case on date lawrence filed a motion to withdraw as counsel which the court granted on date liability for after concessions the issues for decision are whether petitioner must recapture_depreciation claimed for in relation to a hummer vehicle whether he is entitled to a sec_179 deduction relating to a restaurant business whether he is entitled to rental expense deductions and whether he is liable for the accuracy-related_penalty all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in california when he filed his petition during petitioner was a real_estate sales agent and owned rental properties he also had an interest in a restaurant known as villa’s mexican grill real_estate agent activities petitioner was a real_estate sales agent with pmz realty before during and after during and petitioner owned two bmw automobiles and a range rover one bmw was traded in when the second was purchased on date petitioner purchased a hummer for dollar_figure he sometimes used the hummer in advertising pmz real_estate activities by attaching a removable advertising sign to the side of the hummer he also used the various vehicles for personal purposes and in relation to business activities other than his real_estate sales activity including villa’s mexican grill described below petitioner’s girlfriend who later became his wife drove the range rover for personal purposes in on his and tax returns petitioner claimed that he used the hummer the bmws and the range rover each for business for he claimed a depreciation deduction of dollar_figure under sec_179 in relation to the hummer which had a cost_basis of dollar_figure on his schedule c profit or loss from business for his real_estate sales activity among other things not in dispute petitioner claimed a deduction for car and truck expenses of dollar_figure a depreciation and sec_179 expense deduction of dollar_figure and a deduction for other expenses of dollar_figure petitioner did not provide logs for use of the vehicles to his tax_return_preparer in relation to preparation of his or tax_return he provided only a summary sheet of expenses related to the rental properties when his returns were audited by the internal_revenue_service irs he did not provide the examiner a log showing business use of the hummer a log was first provided to respondent’s counsel on date after this case had been set for trial during discussions with petitioner the examiner concluded that petitioner had ceased using the hummer for business during and determined that petitioner must recapture_depreciation of dollar_figure for that determination allowed dollar_figure of the dollar_figure petitioner claimed for the notice_of_deficiency disallowed dollar_figure of the depreciation and sec_179 expense deduction and a deduction for dollar_figure of other expenses the car and truck expense deduction was not disallowed in the notice petitioner conceded the dollar_figure adjustment in a stipulation of settled issues and failed to address the dollar_figure adjustment in his pretrial memorandum or to present evidence at trial concerning it rental property expenses petitioner’s cousin diego castillo was a loan officer in petitioner and diego castillo purchased a duplex in stockton california but only diego castillo was obligated on the loan by which the property was purchased one part of the property was rented for not more than three months and dollar_figure in rent was received on or about date no rental income for this property was reported on petitioner’s federal_income_tax return although dollar_figure in expenses was claimed on schedule e supplemental income and loss no depreciation deduction was claimed on petitioner’s tax_return with respect to this property because the return preparer was uncertain whether the property was to be sold or held the statutory notice disallowed the deductions claimed and explained y ou have not established that rental property located in stockton was available for rent and rental expenses_incurred or if incurred paid_by you for operating rental expenses petitioner also owned residential property in modesto california on schedule e to his tax_return petitioner reported expenses of dollar_figure in relation to the modesto property but did not report dollar_figure that he concedes he received in rents that year for the modesto property no depreciation deduction with respect to this property was claimed on the return because the return preparer was uncertain whether the property was to be held or sold villa’s mexican grill in date petitioner purchased villa’s restaurant with diego castillo for a total of dollar_figure and agreed that they would have equal interests in the business checks to the seller were drawn on diego castillo’s checking account they changed the name of the restaurant and operated it under the name villa’s mexican grill villa’s during villa’s filed articles of incorporation with the state of california on date stock certificates were not issued and other corporate procedures were not followed however petitioner and diego castillo held themselves out to the public and to employees of the restaurant as a corporation villa’s did not apply to the irs for s_corporation status however on or after date villa’s submitted to the irs a form_1120s u s income_tax return for an s_corporation signed by petitioner as general_partner and reporting that petitioner was a shareholder the return was rejected because no s_corporation_election had been filed as of the time this case was submitted the corporate powers of villa’s had been suspended by the state of california on a schedule c attached to his form_1040 u s individual_income_tax_return for petitioner deducted as a depreciation and sec_179 expense dollar_figure in relation to villa’s no income was reported and no other expenses were claimed with respect to villa’s the dollar_figure deduction was disallowed in the notice_of_deficiency dated date because petitioner failed to establish that depreciable assets were used in petitioner’s business activity reported as villa’s on date less than a month before trial of this case petitioner submitted to respondent’s counsel a revised schedule c for on which he reported dollar_figure in gross_sales and receipts and claimed dollar_figure in cost of goods sold and dollar_figure in expenses relating to villa’s on date petitioner submitted to respondent’s counsel a form_1065 u s return of partnership income for villa’s on the form_1065 villa’s reported dollar_figure in gross_receipts and dollar_figure in cost_of_goods_sold and claimed dollar_figure in other deductions opinion the allocation of burden_of_proof the adequacy of substantiation of deductions and the conclusions as to the accuracy-related_penalty in this case all depend in part on the credibility of petitioner’s evidence we need not accept petitioner’s testimony and may and do reject it because of the many indicia of unreliability see 403_f2d_403 2d cir aff’g tcmemo_1967_85 87_tc_74 credibility is undermined by patent reporting errors such as claiming an excessive cost_basis for the hummer and omitting rental income while including expenses for the same properties inconsistent explanations and admissions implausible claims such as business use for four vehicles absence of records and unreliable documentation real_estate agent expenses and depreciation_recapture on schedule c relating to his real_estate sales activity petitioner claimed deductions for other expenses that were disallowed in the statutory notice petitioner abandoned that issue by failing to address it in his pretrial memorandum or to produce evidence of the expenses during trial he claimed deductions for the expenses in the posttrial brief but did not cite any evidence that would support them and he implicitly abandoned that claim in his reply brief by ignoring respondent’s answering brief on this point see rule sec_149 sec_151 117_tc_183 n 91_tc_524 ndollar_figure vetrano v commissioner tcmemo_2000_128 the notice_of_deficiency included a dollar_figure recapture adjustment in relation to the dollar_figure claimed under sec_179 in relation to the hummer on petitioner’s tax_return if in any year taxpayers’ business use of property falls to or less deductions previously claimed under sec_179 are subject_to recapture under sec_280f if listed_property or under sec_179 if not listed_property see sec_1_179-1 income_tax regs the hummer is listed_property see sec_280f at trial petitioner presented business associates as witnesses to corroborate his business use of the hummer and produced a purported log that he testified was prepared contemporaneously the testimony of the witnesses including petitioner was vague and inconsistent about which vehicles petitioner drove to the real_estate office which vehicles were used for business and which vehicles were used for social and other personal purposes petitioner testified that he used the hummer for advertising and driving clients around once in a while but also acknowledged that he used the hummer and the other vehicles for personal purposes antonio fernandez a loan officer in and a real_estate associate of petitioner at the time of trial testified that petitioner drove either the hummer or a bmw when he brought prospective clients to the witness’ loan office probably percent of the time percent of the time he had the hummer with him and that was maybe twice a week fernandez was not knowledgeable about petitioner’s use of vehicles for personal purposes including commuting between petitioner’s home and office diego castillo testified that he saw petitioner use the range rover for business and whatever car he wanted to use that day for social purposes zach lilly an associate in petitioner’s real_estate office claimed that the hummer was at the office typically or pretty much all the time when petitioner was there but petitioner expressly contradicted that statement lilly testified that only petitioner’s wife drove the range rover but petitioner testified that his wife was only his girlfriend in finally lilly testified that petitioner sometimes drove lilly home in the hummer petitioner did not deny that statement the log was suspect because it was belatedly produced and because it was inconsistent with entries in a similar log for the bmw the mileage shown on the log conflicted with petitioner’s estimates at trial of the mileage that the hummer was used for business and there is no evidence from which we can determine the amount of petitioner’s admitted personal_use of the hummer to the extent that the hummer was used for personal and commuting travel attaching a removable sign to the vehicle does not qualify the personal_use as business use while it appears that petitioner sometimes used the hummer to transport persons in relation to that business in years including we cannot conclude that there is reliable evidence that he used the vehicle more than of the time for business petitioner has not satisfied the conditions to shift the burden_of_proof under sec_7491 and he has not proven that he was not subject_to depreciation_recapture for under sec_179 and sec_280f because he failed adequately to substantiate use of the vehicle more than for business during that year his evidence on this issue is simply not reliable after petitioner testified at trial respondent sought to conform the pleadings to the evidence to disallow car and truck expenses and the sec_179 deduction for the range rover because that vehicle was not used for business see rule b according to petitioner and the irs examiner various issues including those deductions were negotiated and compromised during the audit and business use of the vehicles was clearly an issue disputing that at the time of trial was belated and prejudicial to petitioner even if an amendment to the answer were allowed respondent would have the burden_of_proof see rule a the evidence as to actual business use of each of the vehicles is inadequate to support a finding of the correct percentage of business use of any one of them while the evidence shows that the correct percentage is less than it does not show whether it was more or less than we will not therefore allow the additional adjustment respondent claimed with respect to the range rover villa’s mexican grill petitioner deducted on his tax_return dollar_figure which was his investment in villa’s the deduction was claimed as a sec_179 expense diego castillo testified that the purchase_price for the restaurant included all of the equipment and the name but there is no corroborating evidence describing the equipment or indicating what other assets such as food inventory were included in the price moreover villa’s was operated as and represented to be a corporation neither restaurant income nor expenses were reported on petitioner’s return or on any corporate return until after the examination of petitioner’s return was in process and then conflicting claims about villa’s corporate status were made at trial petitioner through his counsel disavowed any claim for deduction of losses sustained by villa’s during petitioner now claims that villa’s was a partnership for tax purposes respondent contends that any deduction related to villa and particularly the claimed sec_179 deduction was corporate and in any event the claimed expense was not substantiated we agree petitioner is not entitled to recharacterize the entity or deny its existence restrospectively to receive more favorable tax treatment see 319_us_436 271_f2d_44 9th cir aff’g tcmemo_1957_193 see verma v commissioner tcmemo_2001_132 jeyapalan v commissioner tcmemo_2000_207 the degree of corporate purpose and activity requiring recognition of the corporation as a separate business_entity is extremely low 66_tc_12 aff’d without published opinion 553_f2d_94 2d cir it appears that the amount_paid in relation to villa’s if for equipment was a corporate expense petitioner has failed to prove that he is entitled to deduct dollar_figure under sec_179 rental_expense_deduction respondent contends that petitioner has not substantiated the expenses related to the stockton duplex or even that he had an ownership_interest in the property the expenses were disallowed in part because the examining agent concluded that the duplex was not available for rent in based in part on the claimed repairs expenses there is no evidence explaining the condition of the property or any portion of it in or the nature of the repairs expense or any of the other items claimed no rent was reported but diego castillo testified that part of the property was occupied for part of the year and dollar_figure in rent was received he estimated that the property was rented for three months but because the only tendered corroboration is a receipt for dollar_figure not received in evidence dated date it is unclear whether the alleged three months was all in or partly in petitioner’s tax_return_preparer testified that he did not claim a depreciation deduction on petitioner’s return for because he was uncertain at the time the return was prepared in whether petitioner was going to hold or sell the properties because he did not report any rents or claim a depreciation deduction we infer that the preparer was not told that the property was rented during petitioner testified that the mortgage on the property was foreclosed in the expenses have not been substantiated by any proof of payment the testimony is inadequate to establish that all of the duplex was available for rent during the year and it is not possible to allocate the expenses even if substantiated to the portion that was available for rent or rented during the year thus petitioner has not satisfied his burden_of_proof and the expenses cannot be allowed as a deduction similarly there is no reliable evidence that would support depreciation_deductions related to the stockton duplex and the modesto property that were not claimed on the tax_return but were raised at trial petitioner guessed as to the purchase_price of each of the properties stating as to each that it was somewhere around the amount he mentioned the purported evidence of petitioner’s purchase of the modesto property was a closing statement for in the names of different buyers there was no evidence supporting petitioner’s purchase of the modesto property in as he testified or in as his tax_return_preparer assumed when he prepared a depreciation calculation shortly before trial that calculation which among other problems allocated to petitioner of the depreciation for the stockton property in which he held a interest was not received in evidence there is no reliable evidence of the cost_basis of either property or the appropriate amount of depreciation if any see sec_167 sec_168 sec_6662 penalty respondent has the burden of producing evidence that the sec_6662 penalty applies see sec_7491 sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the erroneous claims and omissions in this case and the failure to maintain adequate_records are prima facie evidence of negligence the stipulated omission of significant income and the resulting understatement in excess of of the tax required to be shown on the return and dollar_figure satisfy respondent’s burden of showing that the sec_6662 penalty is appropriate and petitioner must show that the penalty should not be imposed see 116_tc_438 the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id reliance on professional advice may constitute reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 sec_1_6664-4 income_tax regs to justify reliance the taxpayer must show that the professional adviser was supplied with accurate information 115_tc_43 aff’d 299_f3d_221 3d cir reasonable_cause may more readily be found when the issues with respect to a taxpayer’s liability are complex legal issues and is less likely where as here the issues are factual and not complex see carter v commissioner tcmemo_2010_ citing 88_tc_654 in which the court applied the predecessor to sec_6662 petitioner has offered no reasonable explanation of the overstated basis relating to the hummer the failure to report rental income or the now-conceded disallowed expense deductions he simply asserts that he relied on his tax_return_preparer although he claims to have given a box of unidentified documents to the preparer he did not provide all relevant information to his preparer and he overlooked patent reporting errors on the face of the tax_return he failed to show a good-faith effort to determine his correct_tax liability see sec_1_6664-4 income_tax regs he has failed to overcome the evidence of negligence justifying imposition of the accuracy-related_penalty of sec_6662 and he has not shown reasonable_cause for the erroneous positions taken on the return we have considered the other arguments of the parties many of them are unsupported by the record they are not addressed because they do not affect our conclusions decision will be entered under rule
